Citation Nr: 1100173	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.	 Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1958 to May 1962.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a June 2007 decision, the Board denied the Veteran's claim for 
service connection for bilateral hearing loss and tinnitus.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2008, the Court 
vacated the Board's decision and in September 2009, the claim was 
remanded for readjudication in accordance with the Joint Motion 
for Remand.  All necessary development has been completed, and 
this case is now before the Board for adjudication.

The Veteran and his representative were advised that the Veterans 
Law Judge who conducted his August 2006 hearing was no longer 
employed by the Board and that he had the right to another 
hearing.  The Veteran declined the opportunity for a new hearing 
in a response received in March 2007.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss is 
related to military service.  


2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's tinnitus is related to 
military service.  


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010).  

2.  Giving the Veteran the benefit of the doubt, service 
connection for bilateral tinnitus is warranted.  38 U.S.C.A. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus, which he contends results from noise exposure 
in his military occupation as a pilot.  He asserts that he was 
continually exposed to jet engine noise and that he never used 
hearing protection while on the flight line.  The Veteran's Form 
DD214 establishes that he worked as a pilot in service, and noise 
exposure in service is conceded.  

During the audiological evaluation at the Veteran's entrance 
physical in February 1958, puretone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
20 (25)
LEFT
0 (15)
0 (10)
0 (10)
-
10 (15)

Speech recognition ability was not noted.

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)

Service treatment records indicate that the Veteran experienced 
diminished hearing and pain in February 1958, when his ears 
"closed up" during an exercise in the pressure chamber.  On 
examination, he was found to have left ear block due to 
hemotympanium.  In January 1959 he suffered otitis media due to 
barotrauma and was suspended from flying for 6 days.  During his 
separation physical examination in May 1962, the Veteran's pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (10)
10 (15)
LEFT
0 (15)
10 (20)
10 (20)
10 (10)
10 (15)

Speech recognition ability was not noted.  The Veteran underwent 
periodic hearing evaluations for several years after service, and 
his hearing remained within normal limits.  The Veteran testified 
that he has suffered from hearing loss and ringing in his ears 
since service.  

The Veteran was afforded a VA audiological evaluation in July 
2005.  The examiner noted that the Veteran reported an earlier 
diagnosis of Meniere's disease and opined that, "if this is the 
case, it is the most probably [sic] etiology of tinnitus 
[emphasis added]."  The examiner was unable to complete the test 
due to the Veteran's inconsistencies, and no findings or opinions 
were made as to bilateral hearing loss.  

In January 2007, the Board sought a medical expert opinion as to 
the nature and likely etiology of the Veteran's claimed hearing 
loss and tinnitus.  A VA audiologist reviewed the claims file and 
the Veteran's service treatment records and concluded that 
hearing loss was not related to service since "there is no 
evidence of hearing loss in the service or within one year of 
discharge."  She also stated that a May 2000 private audiology 
report indicated a diagnosis of Meniere's disease, and she opined 
that this condition and post-service occupational noise exposure 
are the most likely causes of the Veteran's tinnitus.  

Pursuant to the Court's order, the case was remanded to afford 
the Veteran another VA examination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The examiner was asked to determine whether the 
Veteran suffers from Meniere's disease and, if so, whether this 
is the cause of his hearing loss and tinnitus.  

The Veteran was afforded a VA examination in July 2010.  The 
examiner reviewed the claims file and noted the Veteran's history 
of noise exposure both during and after service.  The Veteran 
reported recurrent high-pitched ringing in his ears for many 
years, as well as aural fullness in the right ear.  On the 
authorized VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
50
60
90
105
105

Speech audiometry revealed speech recognition ability of 0 
percent correct in the right ear and 56 percent correct in the 
left ear.

The examiner diagnosed profound sensorineural hearing loss in the 
right ear and moderate to profound sensorineural hearing loss in 
the left ear.  She stated that the Veteran's hearing loss causes 
him difficulty in most situations, especially in a group 
environment and when background noise is present.  The Veteran 
reported a diagnosis of Meniere's disease in 1987 to 1988.  The 
examiner noted that there was no evidence of Meniere's disease in 
the claims file and she was therefore unable to determine whether 
the condition is related to service.  However, she opined that 
the Veteran's hearing loss and tinnitus are at least as likely as 
not related to noise exposure in service.  She went on to say 
that persons who are deaf or hard of hearing are usually able to 
perform the majority of jobs available with appropriate training 
and accommodations.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence shows that the Veteran was exposed to loud noise in 
the military and that he currently has impaired hearing in both 
ears.  The issue is whether there is a relationship between his 
current hearing loss and his service.  The Board acknowledges the 
VA specialist's opinion that hearing loss is not related to 
service because the Veteran's hearing was within normal limits at 
the time of his discharge.  However, this opinion fails to 
consider the holding of Hensley, that hearing loss which first 
meets the regulation's requirements after separation may yet be 
related to service.  Another VA examiner has opined that the 
Veteran's current hearing loss and tinnitus are at least as 
likely as not related to his service.  The Board finds the 
evidence to be in approximate balance as to whether the Veteran's 
bilateral hearing loss and tinnitus are related to military 
service.  Therefore, the benefit of the doubt is given to the 
claimant, and service connection for bilateral hearing loss and 
tinnitus is granted.  38 C.F.R. § 3.102.


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.   


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


